                 Case 18-11212-BLS             Doc 756       Filed 02/08/19        Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                                     Chapter 11

EBH TOPCO, LLC, et al.,1                                   Case No. 18-11212 (BLS)

                 Debtors.                                  (Jointly Administered)


                    NOTICE OF AGENDA OF MATTER SCHEDULED
                FOR HEARING ON FEBRUARY 12, 2019 AT 11:00 A.M. (ET)2

MATTER GOING FORWARD

1.       Confirmation of Combined Disclosure Statement and Chapter 11 Plan of Liquidation of
         EBH Topco, LLC, et al. [Docket No. 589; Filed: 11/27/2018]

         Objection Deadline:                Extended through January 18, 2019 for various parties.

         Related Document(s):

                 a)       Order (I) Approving the Adequacy of the Disclosures in the Combined
                          Plan and Disclosure Statement on an Interim Basis, (II) Scheduling the
                          Confirmation Hearing and Deadline for Filing Objections, (III)
                          Establishing Procedures for the Solicitation and Tabulation of Votes to
                          Accept or Reject the Combined Plan and Disclosure Statement, (IV)
                          Approving the Form of Ballot and Solicitation Package, and (V)
                          Approving the Notice Provisions [Docket No. 593; Entered: 11/28/2018]

                 b)       Affidavit of Publication of Notice of Order (I) Approving the Adequacy of
                          the Disclosures in the Combined Plan and Disclosure Statement on an
                          Interim Basis, (II) Scheduling the Confirmation Hearing and Deadline for


1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are EBH Topco, LLC (6103), Elements Behavioral Health, Inc. (7176), EBH Holding Company, Inc.
(0370), EBH Big Rock, Inc. (1880), SoCal Rehab and Recovery, Inc. (3741), The Sexual Recovery Institute, Inc.
(1279), Westside Sober Living Centers, Inc. (5717), Ehrman Subsidiary Corp. (3958), PROMAL2, Inc. (1377),
PROMAL4, Inc. (2453), SBAR2, Inc. (9844), Promises Residential Treatment Center VI, Inc. (1112), Assurance
Toxicology Services, LLC (9612), Elements Screening Services, Inc. (0055), TRS Behavioral Care, Inc. (6343),
Spirit Lodge, LLC (1375), San Cristobal Treatment Center, LLC (1419), EBH Acquisition Subsidiary, Inc. (6132),
EBH Services of Florida, Inc. (6802), Outpatient Services FL, Inc. (9596), EBH Northeast Services, Inc. (3551),
Intensive Outpatient Services PA, Inc. (5581), Wrightsville Services, LLC (9535), NE Sober Living, Inc. (1955),
Northeast Behavioral Services, Inc. (8881), The Ranch on Piney River, Inc. (0195), Outpatient Services TN, Inc.
(5584), EBH Southwest Services, Inc. (5202), Elements Medical Group of Utah, Inc. (9820), Southeast Behavioral
Health Services, Inc. (1267), Elements Medical Group of Mississippi, Inc. (4545), and Elements Medical Group of
Arizona, Inc. (8468). The Debtors’ mailing address is 5000 Airport Plaza Dr., Suite 100, Long Beach, California
90815.
2 Any party wishing to participate telephonically must make arrangements through CourtCall at 1-866-582-6878.


67202775.1
               Case 18-11212-BLS      Doc 756     Filed 02/08/19    Page 2 of 3



                      Filing Objections, (III) Establishing Procedures for the Solicitation and
                      Tabulation of Votes to Accept or Reject the Combined Plan and
                      Disclosure Statement, (IV) Approving the Form of Ballot and Solicitation
                      Package, and (V) Approving the Notice Provisions [Docket No. 606;
                      Filed: 12/7/2018]

               c)     Notice of Filing Plan Supplement [Docket No. 675; Filed: 1/10/2019]

               d)     Declaration of Anthony Horvat, Chief Restructuring Officer of EBH
                      Topco, LLC in Support of Confirmation of the Combined Disclosure
                      Statement and Chapter 11 Plan of Liquidation of EBH Topco, LLC, et al.
                      [Docket No. 693; Filed: 1/18/2019]

               e)     Declaration of Jung W. Song on Behalf of Donlin, Recano & Company,
                      Inc. Regarding Voting and Tabulation of Ballots Accepting and Rejecting
                      Combined Disclosure Statement and Chapter 11 Plan of Liquidation of
                      EBH Topco, LLC, et al. [Docket No. 695; Filed: 1/18/2019]

               f)     Debtors’ Memorandum of Law in Support of Entry of an Order
                      Confirming the Combined Disclosure Statement and Chapter 11 Plan of
                      Liquidation of EBH Topco, LLC, et al. [Docket No. 696; Filed:
                      1/18/2019]

               g)     Notice of Filing of Proposed Findings of Fact, Conclusions of Law, and
                      Order Confirming the Combined Disclosure Statement and Chapter 11
                      Plan of Liquidation of EBH Topco, LLC, et al. [Docket No. 699; Filed:
                      1/18/2019]

         Response(s) Received:

               a)     Burnet Central Appraisal District, Denton County, Texas, Hays County,
                      Texas and Williamson County, Texas’ Objection to Debtors’ Combined
                      Disclosure Statement and Chapter 11 Plan of Liquidation [Docket No.
                      648; Filed: 1/3/2019]

               b)     Limited Objection and Reservation of Rights of James Foster to
                      Confirmation of the Debtors’ Plan of Liquidation [Docket No. 673; Filed:
                      1/10/2019]

               c)     Limited Objection of CWA Local 6186 to Confirmation of Combined
                      Disclosure Statement and Chapter 11 Plan of Liquidation [Docket No.
                      681; Filed: 1/14/2019]

               d)     Release Opt-Out and Limited Objection of Daniels Holdings Mississippi,
                      LLC and Affiliated Landlord Entities to Combined Disclosure Statement
                      and Chapter 11 Plan of EBH Topco, LLC, et al. [Docket No. 682; Filed:
                      1/14/2019]



67202775.1
                   Case 18-11212-BLS      Doc 756       Filed 02/08/19   Page 3 of 3



                   e)    Limited Objection and Reservation of Rights by Chase Internet Marketing,
                         Inc. with Respect to Combined Disclosure Statement and Chapter 11 Plan
                         of Liquidation of EBH Topco, LLC, et al. [Docket No. 683; Filed:
                         1/14/2019]

                   f)    Supplement to Limited Objection of CWA Local 6186 to Confirmation of
                         Combined Disclosure Statement and Chapter 11 Plan of Liquidation and
                         Reservation of Rights [Docket No. 684; Filed: 1/14/2019]

                   g)    The United States Trustee’s Objection to Confirmation of the Combined
                         Disclosure Statement and Chapter 11 Plan of Liquidation of EBH Topco,
                         LLC, et al. [Docket No. 687; Filed: 1/16/2019]

                   h)    Objection by the United States to the Debtors’ Chapter 11 Plan of
                         Liquidation [Docket No. 697; Filed: 1/18/2019]

         Status:         This matter will go forward.

Dated: February 8, 2019
       Wilmington, Delaware                    POLSINELLI PC

                                                /s/ Shanti M. Katona
                                               Christopher A. Ward (Del. Bar No. 3877)
                                               Shanti M. Katona (Del. Bar No. 5352)
                                               Stephen J. Astringer (Del. Bar No. 6375)
                                               222 Delaware Avenue, Suite 1101
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 252-0920
                                               Facsimile: (302) 252-0921
                                               cward@polsinelli.com
                                               skatona@polsinelli.com
                                               sastringer@polsinelli.com

                                               Counsel to the Debtors and Debtors in Possession




67202775.1
